Exhibit 10.10

 

INCREMENTAL AMENDMENT

 

THIS INCREMENTAL AMENDMENT, dated as of June 29, 2016 (this “Agreement”), is
made by and among (i) EMERGING MARKETS COMMUNICATIONS, LLC, a Delaware limited
liability company (the “Borrower”), (ii) EMC ACQUISITION, LLC, a Delaware
limited liability company (“Holdings”), and the other Guarantors party hereto,
(iii) THE TORONTO-DOMINION BANK, NEW YORK BRANCH (the  “Incremental Revolving
Credit Lender”), and (iv) MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the other Loan Parties, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Swing Line Lender, and the Lenders
party thereto from time to time have heretofore entered into that certain First
Lien Credit Agreement, dated as of July 1, 2015 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”).  All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement referred to below unless the context otherwise
requires;

 

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation (“Global
Eagle”), intends to acquire (the “EMC Acquisition”) 100% of the issued and
outstanding membership interests of EMC Intermediate, LLC, a Delaware limited
liability company and direct parent of Holdings (the “Acquired Company”),
pursuant to the Acquisition Agreement (as defined below);

 

WHEREAS, pursuant to Section 2.14(a) of the Credit Agreement, the Borrower
hereby requests a Revolving Commitment Increase in an aggregate principal amount
of $16,000,000 and the Incremental Revolving Credit Lender has agreed to provide
such Revolving Commitment Increase, to be effective as, and subject to the
conditions, set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties, the Administrative Agent and the Incremental
Revolving Credit Lender hereby agree as follows:

 

ARTICLE I

 

REVOLVING COMMITMENT INCREASE

 

SECTION 1.1                                             Subject solely to the
satisfaction of each of the conditions set forth in Article II hereof (as
limited therein), effective only upon the occurrence of the Amendment Effective
Date, the Incremental Revolving Credit Lender hereby agrees to provide a
Revolving Commitment Increase in an aggregate amount equal to $16,000,000, in
each case on terms identical to those of the existing Revolving Credit
Commitments and subject to the terms of the Credit Agreement.

 

SECTION 1.2                                             TD Securities (USA) LLC
(“TD”) is hereby appointed (and TD hereby accepts such appointment) Joint Lead
Arranger and Joint Bookrunner hereunder and under the other Loan Documents and
the Incremental Revolving Credit Lender and the Borrower hereby authorize TD to
act as Joint Lead Arranger and Joint Bookrunner in accordance with the terms
hereof and the other Loan Documents (in such capacity, a “Lead Arranger”).

 

SECTION 1.3                                             The Borrower agrees to
pay on the Amendment Effective Date to the Incremental Revolving Credit Lender,
as fee compensation for the Revolving Commitment Increase of such Incremental
Revolving Credit Lender, an upfront fee (the “Upfront Fee”) in an amount equal
to

 

--------------------------------------------------------------------------------


 

1.00% of the aggregate amount of the Revolving Commitment Increase provided by
such Incremental Revolving Credit Lender.

 

SECTION 1.4                                             The Incremental
Revolving Credit Lender (i) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (iii) agrees that it will, independently
and without reliance upon the Administrative Agent, any arranger or bookrunner
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) as of the Amendment Effective
Date, appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto (and the Administrative Agent hereby accepts such
appointment); and (v) as of the Amendment Effective Date, agrees that it will
become a “Revolving Credit Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents and will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Revolving Credit Lender.

 

ARTICLE II

 

CONDITIONS TO EFFECTIVENESS

 

This Agreement shall be binding on the parties hereto and effective on the date
each of the conditions contained in this Article II (and no others) have been
satisfied (the “Amendment Effective Date”).

 

SECTION 2.1                                             Execution of
Counterparts.  The Administrative Agent shall have received counterparts of this
Agreement duly executed and delivered by (i) the Loan Parties, (ii) the
Administrative Agent, and (iii) the Incremental Revolving Credit Lender (the
date on which such counterparts are received, the “Execution Date”).

 

SECTION 2.2                                             Consummation of the EMC
Acquisition.  The EMC Acquisition shall have been consummated, or substantially
concurrently with the satisfaction or waiver of the other conditions set forth
herein, shall be consummated, in accordance in all material respects with the
terms of the Interest Purchase Agreement, dated as of the date hereof (together
with all schedules and exhibits thereto, collectively, as amended, the
“Acquisition Agreement”), by and between Global Eagle and EMC Acquisition
Holdings, LLC, a Delaware limited liability company, without giving effect to
any modifications, amendments, consents or waivers thereto, that are materially
adverse to the interests of the Administrative Agent or the Lenders in their
capacities as such, unless made with the prior consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned).

 

SECTION 2.3                                             No Company Material
Adverse Change.  Since May 9, 2016, there has not been any Company Material
Adverse Change (as defined in the Acquisition Agreement as in effect on the date
hereof).

 

SECTION 2.4                                             Refinancing.  All
obligations under that certain Loan and Security Agreement, dated as of
December 22, 2014 (as amended from time to time), by and among Global Eagle

 

--------------------------------------------------------------------------------


 

Entertainment Inc., the guarantors party thereto, and Citibank, N.A., shall have
been paid in full and all commitments thereunder terminated and all security
interests and guaranties in connection therewith shall have been terminated or
released (or customary arrangements for such termination or release shall have
been made).  Global Eagle and its Subsidiaries shall have no material
outstanding indebtedness for borrowed money other than the Indebtedness under
the Credit Agreement, the Second Lien Term Facility and other Indebtedness
permitted under the Credit Agreement (including the Convertible Notes (as
defined in the Credit Agreement)).

 

SECTION 2.5                                             Financial Statements. 
The Administrative Agent shall have received unaudited consolidated balance
sheets and related consolidated statements of income and cash flows of Global
Eagle and its subsidiaries for each fiscal quarter of Global Eagle (other than
the last fiscal quarter of a year) subsequent to December 31, 2015 and ending at
least 45 days before the Amendment Effective Date.

 

SECTION 2.6                                             Joinder and other Loan
Documentation. Each of Global Eagle, the Acquired Company and each Subsidiary of
Global Eagle to the extent such Subsidiary is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (as defined in the Credit
Agreement, the “Amended Collateral and Guarantee Requirement”) (each such
Subsidiary collectively with Global Eagle and the Acquired Company, the “Global
Eagle Loan Parties” and each a “Global Eagle Loan Party”) shall (a)  have duly
executed and delivered to the Administrative Agent a Joinder Agreement to become
a Guarantor under the Credit Agreement, Security Agreement
Supplements, Intellectual Property Security Agreements, acknowledgements to the
Closing Date Intercreditor Agreement and other security agreements and documents
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case granting Liens required by the Amended
Collateral and Guarantee Requirement, (b) have delivered any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes constituting negotiable instruments (to the extent
certificated) that are required to be pledged pursuant to the Amended Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Global Eagle Loan Party, and required to be delivered
pursuant to the Amended Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent, and (c) have taken (and, to the extent applicable,
caused its direct or indirect parent to have taken) whatever action (including,
without limitation, the filing of UCC financing statements and delivery of stock
and membership interest certificates) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens to the extent required by the Amended Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Amended
Collateral and Guarantee Requirement (the documentation to be delivered and/or
executed pursuant to clauses (a) through (c) above collectively, the “Joinder
Documentation”); provided that notwithstanding the foregoing, delivery of the
documents and instruments necessary to satisfy the requirements of this sentence
and the Amended Collateral and Guarantee Requirement (except for (x) the
execution and delivery of Joinder Agreements to become a Guarantor under the
Credit Agreement, Security Agreement Supplements, Intellectual Property Security
Agreements and acknowledgements to the Closing Date Intercreditor Agreement,
(y) the filing of financing statements under the Uniform Commercial Code in
respect of the Global Eagle Loan Parties, and (z) the delivery of certificated
equity securities of Global Eagle’s wholly-owned Subsidiaries (provided such
certificated equity securities, other than the certificated equity securities of
any of Global Eagle’s wholly-owned Material Subsidiaries, will only  be required
to be delivered on the Amendment Effective Date to the extent that such
certificated equity securities are received by the Borrower from Global Eagle))
shall not constitute conditions precedent to the Amendment Effective Date after
the Borrower’s use of commercially reasonable efforts to provide such items on
or prior to the Amendment Effective Date without undue burden or expense so long
as such documents and instruments are delivered within (x) with respect to any
required delivery of certificated

 

--------------------------------------------------------------------------------


 

equity securities, intercompany notes or instruments evidencing Indebtedness, 45
days after the Amendment Effective Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion) and (y) with respect to any
other required documents  and instruments or actions, 90 days after the
Amendment Effective Date (subject to extensions approved by the Administrative
Agent in its reasonable discretion).  The Administrative Agent shall have
received customary legal opinions with respect to the Revolving Commitment
Increase and the Joinder Documentation, customary officer’s closing
certificates, organizational documents, customary evidence of authorization and
good standing certificates in jurisdictions of formation/organization, in each
case of the Loan Parties (to the extent applicable), and a solvency certificate
substantially in the form of Exhibit D-2 to the Credit Agreement signed by the
chief financial officer of Global Eagle as of the Amendment Effective Date and
after giving effect to the EMC Acquisition, this Agreement, the refinancing
described in Section 2.4 above and the execution and delivery of the Joinder
Documentation with respect to Global Eagle and its restricted subsidiaries, on a
consolidated basis.

 

SECTION 2.7                                             Amendments to other Loan
Documents. The Administrative Agent shall have received Amendment No. 1 to
Closing Date Intercreditor Agreement and Amendment No. 1 to First Lien Security
Agreement, in each case in the form as attached hereto as Annex I and Annex II,
respectively, and executed by the parties thereto.

 

SECTION 2.8                                             Representations and
Warranties.  The Specified Representations (as defined below) and the Specified
Acquisition Agreement Representations (as defined below) shall be true and
correct in all material respects on the Amendment Effective Date (unless such
representations relate to an earlier date, in which case, such representations
shall have been true and correct in all material respects as of such earlier
date), except for representations and warranties that are already qualified by
materiality, which representations and warranties shall be true and correct in
all respects.  For purposes hereof, (a) “Specified Acquisition Agreement
Representations” shall mean such of the representations and warranties made with
respect to EMC Intermediate, LLC and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Global Eagle has the right not to consummate the transactions
contemplated by the Acquisition Agreement or to terminate its obligations under
the Acquisition Agreement as a result of a breach or inaccuracy of such
representations or warranties in the Acquisition Agreement (determined without
regard to any notice requirement or lapse of time or both); and (b) “Specified
Representations” shall mean, the representations and warranties set forth in
Sections 5.01(a) (in the case of the Borrower and the Guarantors only),
5.01(b) (in the case of the Borrower and the Guarantors only), 5.02(a),
5.02(b)(i), 5.02(b)(ii), 5.04, 5.12, 5.16, 5.18 and, subject to proviso in the
first sentence of Section 2.6 of this Agreement, Section 5.19 of the Credit
Agreement.

 

SECTION 2.9                                             Fees and Expenses.  The
Borrower shall have paid (or shall have caused to have been paid) (i) to the
Administrative Agent all expenses payable pursuant to Section 10.04 of the
Credit Agreement which have accrued to the Amendment Effective Date to the
extent invoices therefor have been provided at least two Business Days prior to
the Amendment Effective Date and (ii) to the Incremental Revolving Credit Lender
the Upfront Fee required by Section 1.3 hereof. The  Upfront Fee shall be
payable in immediately available funds and, once paid, such fee or any part
thereof shall not be refundable.

 

SECTION 2.10                                      PATRIOT Act.  The
Administrative Agent shall have received, no later than three Business Days
prior to the Amendment Effective Date, all documentation and other information
about the Global Eagle Loan Parties as has been reasonably requested in writing
by the Administrative Agent at least seven calendar days prior to the Amendment
Effective Date and that has been determined by the Administrative Agent to be
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

--------------------------------------------------------------------------------


 

SECTION 2.11                                      Termination Date.  The
Amendment Effective Date shall have occurred on or before November 5, 2016.

 

SECTION 2.12                                      No Default.         No Default
or Event of Default (each as defined in the Credit Agreement) shall have
occurred and be continuing as of the Execution Date.  No Event of Default under
Section 8.01(a) or (f) of the Credit Agreement shall have occurred and be
continuing as of the Amendment Effective Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                             Representations and
Warranties.  In order to induce the Incremental Revolving Credit Lender and the
Administrative Agent to enter into this Agreement, the Loan Parties hereby
represent and warrant to the Administrative Agent, L/C Issuer and each Lender,
as of the date hereof, as follows:

 

(a)                                 this Agreement has been duly authorized,
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against it in accordance
with its terms, except to the extent the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(b)                                 the execution, delivery and performance by
the Loan Parties of this Agreement will not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01 of the Credit Agreement), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or by which
it or any of its property or assets is bound or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect; and

 

(c)                                  each of the representations and warranties
contained in Article 5 of the Credit Agreement and in each of the other Loan
Documents is true and correct in all material respects as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided, that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

SECTION 3.2                                             Non-Impairment, etc. 
After giving effect to this Agreement, the execution, delivery, performance and
effectiveness of this Agreement or any other Loan Document does not impair the
validity, effectiveness or priority of the Liens granted pursuant to the
Collateral Documents, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations, whether heretofore or hereafter
incurred.

 

--------------------------------------------------------------------------------


 

SECTION 3.3                                             Reaffirmation of
Obligations.  Each of the Loan Parties hereby consents to this Agreement and
hereby (a) restates, ratifies and reaffirms all terms and conditions set forth
in the Credit Agreement and the Loan Documents effective as of the date hereof
and the Amendment Effective Date and as amended hereby and hereby reaffirms its
obligations (including the Obligations) under each Loan Document to which it is
a party, (b) confirms and agrees that the Liens on the Collateral granted by it
pursuant to the Collateral Documents to which it is a party shall continue in
full force and effect, and (c) acknowledges and agrees that such Liens on the
Collateral granted by it pursuant to such Collateral Documents shall continue to
secure the Obligations, as amended or otherwise affected hereby.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1                                             Consent to Amendments
and New Loan Documents; Further Assurances.  The Incremental Revolving Credit
Lender hereby authorizes the Borrower, each other Loan Party and the
Administrative Agent to enter into the Amendment No. 1 to Closing Date
Intercreditor Agreement and Amendment No. 1 to Second Lien Security Agreement,
in each case in the form as attached hereto as Annex I and Annex II.

 

SECTION 4.2                                             Non-Reliance on the
Administrative Agent. The Incremental Revolving Credit Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any Lender, and based on such documents and information
as it has deemed appropriate, made its own credit analysis, appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of Global Eagle, the Loan Parties and their
Affiliates and made its own decisions to enter into this Agreement. The
Incremental Revolving Credit Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, the Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of Global Eagle, the Loan Parties and their Affiliates.

 

SECTION 4.3                                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is responsible for evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Credit Agreement and the other Loan Documents; (ii) (A) the
Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and the Lenders

 

--------------------------------------------------------------------------------


 

with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 4.4                                             Costs and Expenses.  The
Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket costs and expenses in connection with this Agreement.

 

SECTION 4.5                                             Full Force and Effect;
Amendment and Restatement.  Except as expressly provided herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

 

SECTION 4.6                                             Loan Document Pursuant
to Credit Agreement.  THIS AGREEMENT IS A LOAN DOCUMENT EXECUTED PURSUANT TO THE
CREDIT AGREEMENT AND SHALL BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE
WITH ALL OF THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS RELATING TO FORUM SELECTION, CONSENT TO JURISDICTION
AND WAIVER OF JURY TRIAL INCLUDED IN SECTION 10.16 OF THE CREDIT AGREEMENT,
WHICH PROVISIONS ARE HEREBY ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES
HERETO.

 

SECTION 4.7                                             Headings.  The various
headings of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provisions hereof.

 

SECTION 4.8                                             Execution in
Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 4.9                                             Cross-References. 
References in this Agreement to any Article or Section are, unless otherwise
specified or otherwise required by the context, to such Article or Section of
this Agreement.

 

SECTION 4.10                                      Severability.  Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 4.11                                      Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

SECTION 4.12                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF THE STATE
OF NEW

 

--------------------------------------------------------------------------------


 

YORK, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 4.13                                      Amendment.  Each of the
parties hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation but, rather, subject to satisfaction of applicable
conditions set forth herein, an amendment of the terms of a pre-existing
Indebtedness and related agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

 

 

EMERGING MARKETS
COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ TJ Hess

 

 

Name:

TJ Hess

 

 

Title:

General Counsel

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

 

 

By:

/s/ Tomer Yusef

 

 

Name:

Tomer Yusef

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, L/C Issuer, Swing
Line Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Incremental Revolving Credit
Lender

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

ANNEX I

FORM OF AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX II

FORM OF AMENDMENT NO. 1 TO FIRST LIEN SECURITY AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitment Increase

 

Incremental Revolving Credit Lender

 

Revolving Commitment Increase

 

The Toronto-Dominion Bank, New York Branch

 

$

16,000,000

 

Total

 

$

16,000,000

 

 

--------------------------------------------------------------------------------